DETAILED ACTION
This office action is in response to applicant’s filing dated November 23, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2021 has been entered.
 
Status of Claims
Claim(s) 1, 5, 7-13, 15-17, 22-26, 28, and 32-36 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks filed November 23, 2021.  Claim(s) 2-4 and 6, 14, 18-21, 27, and 29-31 were previously canceled.
Applicants elected with traverse Group I, drawn to a method of improving gait in a human subject comprising orally administering amantadine or a pharmaceutically acceptable salt thereof and at least one excipient as the elected invention amantadine (monotherapy) as 
Claims 1, 7, 9-13, 15-17, 22-26, 28, and 32-36 are presently under examination as they relate to the elected species: a composition comprising amantadine, monotherapy.

Priority
The present application claims benefit of US Provisional Application No. 62/075,137 filed on November 11, 2014.  The effective filing date of the instant application is November 11, 2014. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 23, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.
Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15, 16, 22-26, 28, 32, 35, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lipton et al (US 2005/0065219 A1).
Regarding claims 1, 32, 35, and 36, Lipton teaches a method of treating multiple sclerosis comprising administering to a subject having a symptom of multiple sclerosis an uncompetitive NMDA receptor channel antagonist in an amount effective to reduce the symptom and to enable an observation of a reduction in the symptom (claim 15) wherein the symptom is difficulty with balance when walking or standing.  
Lipton teaches the formulation can be administered in a sustained release fashion [0067]; and oral preparations can be formulated through combination with pharmaceutically acceptable carriers that are well known in the art; the carriers enable the compound to be 
Lipton teaches amantadine is administered from about 150 to about 400 mg/day, e.g., at 180, 200, 250, 300, 350, or 400 mg/day [0022].  MPEP 2131.03 states: "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).  In the instant case, an amount of 180 mg falls within the instant claimed range of claims 1 and 35, and thus anticipates the claimed ranges of claims 1 and 35.  Similarly, an amount of 300 mg falls within the instant claimed range of claim 36, and thus anticipates the claimed range of claim 36.
Lipton teaches patients are randomized to receive one of the following Study arms: Arm 1: amantadine 180, mg oral daily; Arm 2: amantadine 200 mg/day, Arm 3: amantadine 250 mg/day; Arm 4: amantadine 300 mg/day; Arm 5: amantadine 350 mg/day, Arm 6: amantadine 400 mg/day; Arm 7, placebo. The study lasts a total of 1 year [0099].  Daily treatment for 1 year reads on for at least 3 weeks.
The prior art is silent regarding “increasing walking speed.”  However: “increasing walking speed” will inevitably flow from the teachings of the prior art (see above rejection), since the same compound (amantadine) is being administered to the same subjects (a subject suffering from multiple sclerosis with symptoms of difficulty with walking). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.

Apparently, Applicant has discovered a new property or advantage (“increasing walking speed”) of the method taught by the prior art (“the administration of amantadine to a patient suffering from multiple sclerosis with symptoms of difficulty with walking”).
MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”


Regarding claims 15, 16, 22-26, and 28, Lipton teaches Amantadine trials ([0091-0099]);  Treatment, Double-Blind, Efficacy Study [0095]; a complete neurologic and medical history, physical and neurologic examination, including the extended disability status scale (EDSS), Ambulation Index (AI), disease steps (DS) scale MS functional composite score, PASAT, 9 hole peg test, and the 25 foot walking time; detailed neurologic assessments by the evaluating physician, including FS and EDSS scoring, are performed at baseline, 12, 24, 36, and 48 weeks, and as needed for relapse assessment [0097] (emphasis added).
Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 169o (Fed. Cir. 9oo3)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 9oo5).).  In the instant case, Lipton teaches a method of improving gait in a subject suffering from multiple sclerosis comprising administering a composition comprising amantadine and a sustained release excipient wherein gait function is measured by the timed 25-foot walk (see rejection above).  Therefore, the reduction in gait impairment of claims 22, 23, and 26 is construed as intended result of a process positively recited (i.e. administering amantadine to a subject having multiple sclerosis and performing walking tests).
Therefore, the teachings of Lipton anticipate the method of instant claims 1, 15, 16, 22-26, 28, 32, 35, and 36.
	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipton et al (US 2005/0065219 A1) as applied to claims 1, 15, 16, 22-26, 28, 32, 35, and 36 above.
Lipton teaches all the limitations of claim 33 and 34 (see 102 rejection above), except wherein the amantadine is a pharmaceutically acceptable salt, amantadine hydrochloride.  However, Lipton does teach compounds are administered to a patient in the form of a pharmaceutically acceptable salt [0066], pharmaceutically acceptable salts include acid addition salts and which are formed with inorganic acids such as, for example, hydrochloric [0036].  Before the effective filing date of the instant application, it would have been prima facie obvious for one of ordinary skill in the art to formulate the composition comprising amantadine and a sustained release carrier wherein the amantadine is formulated as a hydrochloric acid addition salt (i.e. amantadine hydrochloride) with a reasonable expectation of success in view of the teachings of Lipton.
Taken together, all this would result in the practice of the method of claims 33 and 34 with a reasonable expectation of success.


Claims 7 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipton et al (US 2005/0065219 A1) as applied to claims  1, 15, 16, 22-26, 28, and 32-36 above, and further in view of Ashok et al (EP 2 506 709 B1, cited in a previous Office Action).
claims 7 and 9-13, except wherein the composition comprises the claimed pharmacokinetic properties.  
However, regarding claim 7, Ashok teaches an extended release (ER) composition comprising amantadine for use in a method of treating a patient with multiple sclerosis, wherein said composition is orally administered once daily in a daily dose of 260 mg to 420 mg (claim 1).   Ashok teaches the ER amantadine formulation exhibits the desired steady state PK properties that would make the same suitable for administration at night and for achieving desired efficacy and tolerability benefits [0179].  Moreover,  Ashok teaches the time to reach Cmax (Tmax), as measured after single dose administration in the fasted state, is at least, 8 hours and up to 13, 14, 15, or 16 hours, or at least 9 hours and up to 13, 14, 15, or 16 hours, or at least 10 hours, and up to 13, 14, 15, or 16 hours and in specific embodiments, the Tmax is 9 to 15 hours [0079].  Ashok further teaches oral administration of a single dose of the composition to a human subject in a fasted state provides a maximum plasma concentration (Cmax) of 1.0 to 2.8 ng/ml per mg of amantadine [0039]; and AUC0-inf of 40 to 75 ng*hr/ml per mg of amantadine [0039]. 

Regarding claims 9 and 10, Ashok teaches the daily dose of amantadine is administered once during a period of less than about three, two or one hours before bedtime [0092], which renders obvious the range of 0 to 4 hours before bedtime.  Ashok further teaches preferably at least 2/3 dose of the amantadine is taken in said period before bedtime and the remainder is taken in the morning and the morning dose of amantadine may be in a conventional, immediate release dosage form or in an extended release form [0092].  Ashok teaches 

Regarding claim 11, Ashok teaches the ratio of C-ave-day/C-ave-night at steady state is within one of the ranges 1.1 to 1.9, 1.1 to 1.8, 1.1 to 1.7, 1.1 to1.6, 1.1 to1.5, 1.1 to1.4, 1.2 to 1.9, 1.2 to 1.7, 1.2 to 1.6, 1.2 to 1.5, 1.3 to1.9, 1.3 to1.8, 1.3 to 1.7, 1.3 to 1.6, 1.4 to 1.9, 1.4 to 1.8, 1.4 to 1.7, 1.5 to 1.9, 1.5 to 1.8, 1.5 to 1.7, 1.6 to 1.9, 1.6 to 1.8 or 1.7 to 1.9 [0082].  All of the ratio ranges taught by Ashok fall within the claimed range of 1.1 to 2.0.  Thus, the ranges taught by Ashok render obvious the instantly claimed range.

Regarding claims 12 and 13, Ashok teaches a suitable ER amantadine composition may be further characterized by having a steady-state Cmax/Cmin ratio of 1.5 to 2.0, and preferably 1. 7 to 1.9, resulting in a composition with optimal fluctuation [0079], which renders obvious the instantly claimed steady state ratio of 1.3-3.

Before the effective filing date of the instant application, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of treating multiple sclerosis symptom wherein the symptom is difficulty with balance when walking comprising administering taught by Lipton to administer the ER amantadine composition taught by Ashok with a reasonable expectation of success, since prior art establishes that the extended release .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipton et al (US 2005/0065219 A1) as applied to claims 1, 15, 16, 22-26, 28, and 32-36 above, and further in view of Socie et al (Multiple Sclerosis International, vol. 2013, Article ID 645197, 7 pages, 2013, cited in a previous Office Action).
Regarding claims 17, Lipton teaches all the limitations of claim 17 (see 102 rejection above), except wherein improvement in walking is evaluated by the two minute walk test.  However, Socie teaches gait variability have been observed in individuals with advanced age as well as various neurologically impaired populations, including spinal cord injury and neurological conditions, such as Parkinson’s disease, dementia, and multiple sclerosis; and gait variability has further been associated with motor control function, energetic cost of walking, and falls in various populations (page 1, right, 1st paragraph). Socie teaches progressive disability, which is indexed clinically by the Expanded Disability Status Scale (EDSS), a 0–10 scale in which 0.0 represents no impairment due to MS, 4.0 indicates the onset of significant walking impairment, 7.5 indicates wheelchair dependence, and 10.0 represents death due to MS (page 2, 2nd paragraph); walking impairment is one of the most commonly reported symptoms of MS and has been reported as one of the most impactful symptoms on the quality of life; given that walking difficulty is a major symptom of MS, documentation of gait impairment is important for rd paragraph).  
As such, since Lipton teaches a method of improving difficulty with balance when walking (gait impairment) in a subject suffering from multiple sclerosis comprising administering a composition comprising amantadine and a sustained release carrier, and since Socie teaches performance walking tests such as the timed 25-foot walk, 2-minute walk, and 6-minute walk are commonly used to measure gait function in MS, at the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art measure gait function in a method of improving freezing of gait in a subject suffering from multiple sclerosis since the prior art establishes that performance walking tests such as the timed 25-foot walk, 2-minute walk, and 6-minute walk are commonly used to measure gait function in MS.  Furthermore, it would be obvious to determine the subject has a walking deficit as defined by the Expanded Disability Status scale since the prior art establish that progressive disability of MS is indexed clinically by the Expanded Disability Status Scale.
Taken together, all this would result in the practice of the method of claims 17 with a reasonable expectation of success.
Response to Arguments
Applicant's arguments filed November 23, 2021 have been fully considered but they are not persuasive.


102 in view of Lipton
Applicant argues:
Lipton does not disclose a method of increasing walking speed in a human subject, wherein the walking speed of the human subject is increased after administration of the pharmaceutical composition.  While Lipton alleges that administration of a composition improves difficulty with balance when walking or standing in a subject, Lipton does not disclose a method of increasing walking speed. That is, improving balance when walking or standing is not entirely equivalent to improving walking speed.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The Examiner acknowledges that Lipton does not explicitly teach administering amantadine to a subject having MS to increase walking speed.  However, as set forth above, Lipton explicitly teaches a method of treating multiple sclerosis comprising administering to a subject having a symptom of multiple sclerosis amantadine in an amount effective to reduce the symptom and to enable an observation of a reduction in the symptom (claim 15) wherein the symptom is difficulty with balance when walking or standing.  As set forth above, “increasing walking speed” will inevitably flow from the teachings of the prior art (see above Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”

Applicant argues:
25 foot walking test in Lipton is in an initial testing or screening.  The disclosed tests in the initial screening are meant to be descriptive of the group and/or assure safety of the intervention, they are not meant to be used to assess the impact of an intervention.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
st paragraph); among the available tools to measure walking function in MS, the Timed 25-Foot Walk (T25FW) is considered one of the best measures across a wide range of MS-related disability and has gained popularity for use in both clinical and research settings; available research supports a .20% change in T25FW as statistically significant and clinically meaningful; and change in the T25FW is predictive of disability in progressive patients and sensitive to change over the length of progressive MS trials (page 1856, 2nd paragraph).  Thus, it was well known in the art before the effective filing date of the invention that Timed 25-Foot Walk was a common tool utilized to measure MS-related disability in both clinical and research settings and was a predictive measure of disability and sensitive to change over the length of MS clinical trials.

	
	Applicant argues:
	Improving balance when walking or standing is different from the claimed method of increasing walking speed.  The Cameron declaration II submitted herewith contains discussion on differences between improving balance when walking or standing and increasing walking speed. With the Cameron declaration, we provide evidence from one skilled in the art that a 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	The Examiner acknowledges that the declarant appears to suggest that walking balance and walking speed are separate parameters.  In a review of the cited reference, the Examiner notes that the study discussed in the declaration is related to a method of treating walking dysfunction in people with multiple sclerosis using a walking aid and physical therapy (i.e. task-oriented progressive gait training).  Thus, the study discussed in the declaration is not directed to a method of increasing walking speed in a subject with multiple sclerosis comprising administering amantadine.   Moreover, in a review of the cited reference, Martini teaches Assistive Device Selection, Training and Education Program (ADSTEP) emphasized walking safety and ability but not speed, yielding effects consistent with this emphasis.  Thus, the lack of increased speed may have been a direct result of the program design which emphasized safety over speed.   The Examiner further notes that the declarant explicitly states “indeed, people who have difficulty with balance or standing may decrease their walking speed to ensure safety and prevent falls,” which suggests that increased difficulties with balance leads to decrease in walking speed.  It is unclear why the ordinary skilled artisan would not also expect that Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”
103 in view of Lipton
Applicant has not independently argued the merits of this rejection.  Arguments regarding Lipton have been addressed above.  Therefore, the rejection is maintained for the reasons set forth on the record and for those set forth in the response to the arguments above.

103 in view of Lipton in view of Ashok
Applicant has not independently argued the merits of this rejection.  Arguments regarding Lipton have been addressed above.  Therefore, the rejection is maintained for the reasons set forth on the record and for those set forth in the response to the arguments above.

103 in view of Lipton in view of Socie
Applicant has not independently argued the merits of this rejection.  Arguments regarding Lipton have been addressed above.  Therefore, the rejection is maintained for the reasons set forth on the record and for those set forth in the response to the arguments above.



Maintained Objections and/or Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1, 7, 9-13, and 32-36 stand rejected on the ground of nonstatutory double patenting as being unpatentable over:
claims 1-19 of US Patent No. 9,867,792 B2
claims 1, 2, 4-12, 14-22 and 24-29 of US Patent No. 8,741,343 B2
claims 2, 3, 14-31, 42, and 43 of US Patent No. 9,867,793 B2
claims 1, 3-6, and 13 of US Patent No. 8,796,337 B2
claims 1-9, 15-21, 27-30, 35-38, and 43-56 of US Patent No. 9,867,791 B2
in view of Lipton et al (US 2005/0065219 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the previously granted claims are directed to a method of administering a composition comprising amantadine in an extended release form wherein the amounts of amantadine overlap the instantly claimed amounts and the pharmacokinetic characteristics overlap the instantly claimed pharmacokinetic characteristics.  The previously granted claims are not specifically directed to administering the composition to a subject suffering from multiple sclerosis.  However, Lipton teaches a method of improving difficulty with balance when walking in a subject suffering from multiple sclerosis comprising administering a composition comprising amantadine and a sustained release carrier.   
It would have been obvious to one of ordinary skill in the art to utilize the method of administering a composition comprising amantadine of the previously allowed claims in a method of improving difficulty with balance when walking in a subject suffering from multiple Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”
Thus, resulting in the practice of the method of the instant claims with a reasonable expectation of success.
Response to Arguments
	Applicant argues:
None of the claims in the above-referenced patents recite a method of treating multiple sclerosis or the symptoms of multiple sclerosis and the only symptom of multiple sclerosis referenced in the specification is fatigue.  Furthermore, Lipton does not teach or suggest the claimed method. As discussed above, improving balance when walking or standing and increasing walking speed are not the same and one would not necessarily flow from the other. That is, improving balance when walking or standing will not necessarily increase walking speed. Thus, one skilled in the art would not suggest to patients with difficulty with balance when walking or standing to increase walking speed. As discussed above, Martini et al. does the opposite and teaches that patients who have difficulty with balance when walking or standing may decrease their walking speed to ensure safety and prevent falls. Thus, Lipton et al., which discloses difficulty with balance when walking or standing, does not teach or suggest the claimed method of increasing walking speed.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, the cited claims of US Patent Nos. 9,867,792 B2; 8,741,343 B2; 9,867,793 B2; 8,796,337 B2; and 9,867,791 B2 are directed to a method of administering a composition comprising amantadine in an extended release form wherein the amounts of amantadine overlap the instantly claimed amounts and the pharmacokinetic characteristics overlap the instantly claimed pharmacokinetic characteristics.  The Examiner acknowledges that Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”
Thus, resulting in the practice of the method of the instant claims with a reasonable expectation of success.


Applicant argues:
Moreover, while the pending claims are directed to a method for increasing walking speed in a human subject with MS, claims 1, 3-6, and 13 of US Patent No. 8,796,337 do not recite administration to individuals with MS, nor increasing the walking speed of individuals with MS. MS patients and treatment of MS patients are not disclosed in the specification of US Patent No. 8,796,337, let alone methods of increasing walking speed in a subject with MS. Applicant submits that claims 1, 3-6, and 13 of US Patent No. 8,796,337, in view of Lipton, as cited by the Examiner, do not teach or suggest a method of increasing walking speed in a subject with MS, and that a person of skill in the art would not have a reasonable expectation of success, in administering amantadine or a pharmaceutically acceptable salt thereof to a subject with MS to improve gait, wherein walking speed of the human subject is increased after beginning once daily administration of the pharmaceutical composition.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The Examiner acknowledges that the previously allowed claims are not explicitly directed to a method of treating MS.  However, the previously allowed claims are directed to a method of treating a human subject in need of amantadine therapy, comprising orally administering a pharmaceutical composition comprising amantadine wherein the amounts of amantadine overlap the instantly claimed amounts and the pharmacokinetic characteristics overlap the instantly claimed pharmacokinetic characteristics.  As set forth above, it would have been obvious to one of ordinary skill in the art to utilize the method of administering a composition comprising amantadine of the previously allowed claims in a method of improving difficulty with balance when walking in a subject suffering from multiple sclerosis based on the fact that the previously allowed claims is administering the same or nearly the same composition to any human patient in need of amantadine treatment and the prior art establishes that a subject suffering from multiple sclerosis with symptoms of difficulty with walking is in need of amantadine treatment.  As set forth above, “increasing walking speed” will inevitably flow from the teachings of the prior art (see above rejection), since the same compound (amantadine) is being administered to the same subjects (a subject suffering from multiple sclerosis with symptoms of difficulty with walking). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances. Thus, resulting in the practice of the method of the instant claims with a reasonable expectation of success.
Conclusion
	Claims 1, 7, 9-13, 15-17, 22-26, 28, and 32-36 are rejected.
	No claim is allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/RR/             Examiner, Art Unit 1628                                                                                                                                                                                           
/MARCOS L SZNAIDMAN/Primary Examiner, Art Unit 1628